Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 1 of 39




              EXHIBIT A
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 2 of 39
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 3 of 39
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 4 of 39
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 5 of 39
     Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 6 of 39
Filing A 129221668 E-Filed 06/22/2021 10:27:17 AM


                     1N THE CIRCUIT COURT FOR THE 15TH JUDICIAL CIRCUIT IN AND
                                 FOR PALM BEACH COUNTY, FLORIDA

                                                       CASE NO.:

        MARIE CARMEL LEROY-DESIR,

                Plaintiff,

        V.

        GENESIS ELDERCARE REHABILITATION
        SERVICES, LLC, a foreign limited liability
        company,

               Defendant.
                                       /


                                                    COMPi,AINT

                COMES NOW, the Plaintiff, MARIE CARMEL LEROY-DESIR (hereinafter referred to

        as "Leroy-Desir" or "Plaintiff'), by and through her undersigned counsel, and hereby files this

        lawsuit against Defendant, GENESIS ELDERCARE REHABILITATION SERVICES, LLC, a

        foreign limited liability company, and as grounds therefore alleges as follows:

                                           JURISDICTION AND VENUE

                l.      This is an action for damages in excess of $30,000, exclusive of interest, costs, and

        attorney's fees.

               2.       Plaintiff brings claims arising under Florida Civil Rights Act of 1992 ("FCRA"),

        Fla. Stat. §760.01, et. seq. and the Civil Rights Act of 1964, 42 U.S.C. §§2000e, et seq., (Title VII)

        for discrimination and retaliation.

               3.       Jurisdiction is proper in this court pursuant to the Florida Civil Rights Act.

               4.       At all times material hereto, Plaintiff was a resident of Palm Beach County, Florida,

        and is otherwise sui juris.
                                              Scott Wagner & Associates, P.A.
                                                        Complaint
                                                       Page 1 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 7 of 39



         5.       Defendant, GENESIS ELDERCARE REHABILITATION SERVICES, LLC

  (hereinafter referred to as "Genesis" or "Defendant"), has a principal place of business located at

  101 East State Street, Kennett Square, Pennsylvania 19348.

         6.       Defendant maintains a location at 6061 Palmetto Circle North, Boca Raton, Florida

  33433 which is where Plaintiff worked.

         7.       At all times material hereto, Defendant engaged in doing business in the state of

  Florida, including Palm Beach County.

         8.       Venue is proper because Defendant does business in Palm Beach County, and the

  events giving rise to this cause of action occurred in Palm Beach County.

         9.       At all times material hereto, Plaintiff was employed with the Defendant in Palm

  Beach County.

                                      EXHAUSTION OF 12EMEDIES

         10.      Prior to initiating this Complaint, on October 9, 2018, Plaintiff filed a charge of

  discrimination with both the Florida Commission on Human Relations ("FCHR") and the Equal

  Employment Opportunity Commission ("EEOC"). (See true and correct copy of said Charge

  attached hereto as Composite Exhibit 1).

         11.      More than one-hundred and eighty days have passed since Plaintiff filed her charge

  with the FCHR.

         12.      The EEOC issued its Right to Sue on March 26, 2021. This lawsuit is being filed

  within 90 days of said date. (See true and correct copy of said Right to Sue Notice attached

  hereto as Exhibit 2).

                                     COMMON ALLEGATIONS

         13.      Plaintiff is a Black female.

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 2 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 8 of 39
 0




             14.    Plaintiff was employed with defendant from on or around November 20, 2017, up

     to and including her termination on June 5, 2018.

             15.    During her employment Plaintiff received accolades, awards, and recognition for

     stellar performance.

             16.    The Plaintiff holds a National Board Certification in Occupational Therapy

     (NBCOT), a Master's Degree of Education in Occupational Therapy from Springfield College,

     MA, and a Bachelor's Degree of Science in Health Science from Hunter College, CUNY, NY.

             17.    During her employment Plaintiff held the position of Director of Rehabilitation

     [DOR]. She first held the DOR position at the Consulate in West Palm Beach.

             18.    On April 2, 2018, Defendant transferred Plaintiff to be the DOR at the Veranda

     Club.

             19.    The Veranda Club is an independent and assisted living facilities managed by

     Genesis.

             20.    The Defendant, Genesis was contracted to provide horne health rehabilitation

     services for Comprehensive Home Health agency from within the Veranda Club building.

     Defendant was to provide residents/ patients on an outpatient basis the rehabilitation services they

     needed.

             21.    When Plaintiff was transferred to the Veranda Club, she inherited a rehab center in

     a state of severe disrepair unsuitable for patients. There was a lot of dirt, trash, broken-down

     shelves and old equipment left behind by the former rehab tenants.

             22.    Plaintiff was required by her new supervisor Christine Maale to clean up the place

     and get it ready for patients. Plaintiff had to work well outside her job descriptions and contends

     that Ms. Maale's requests to have her be the cleanup person was racially motivated and the product

                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                 Page 3 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 9 of 39



  of racial stereotyping. Other DORs were not required to cornplete such physical, laborious clean

  up tasks.

         23. Plaintiff had to set up the facility from scratch with very minimal help from the only

  full-time assistant, who was often sent to work at other sites, at the direction of Ms. Maale.

         24. As such, Plaintiff was also forced to complete administrative duties along with lifting,

  pushing, and setting up objects over seventy-five pounds (e.g., parallel bar platform). Similarly

  situated white employees had assistants for these tasks. She was denied the ability to hire a handy

  man and often had to use her own tools and on occasion the assistance of her husband to ready the

  location.

         25.        At the Veranda Club Plaintiff was subjected to discrimination on the basis of her

  race / national origin. Ms. Maale treated differently as compared to other similarly situated, non-

  black employees in other locations. Examples includes:

               a. Ms. Maale insisted Plaintiff perform duties outside the scope of her position.

               b. Even after Veranda Club was opened Ms. Maale required Plaintiff to perform

  janitorial duties (e.g., heavy cleaning, scrubbing of old dirty carpet, floor, etc.); handyman-type

  duties (e.g., restoring broken baseboards all around the room, restoring dirty walls, fixing holes on

  the wall, painting and building of all shelves around the rehab room, etc.); and dealing with

  anything and everything left behind by former tenants.

               c. Ms. Maale denied Plaintiff requests for an assistant and for assistance.

               d. Despite high patient satisfaction, Ms. Maale frequently second-guessed Plaintiff s

  decisions and undermined her ability to run the facility;

               e.    Ms. Maale denied Plaintiff full access to the billing system and an issue arose. A

  nearby DOR assisted Plaintiff and noticed the open hostility from Ms. Maale.

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 4 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 10 of 39
  f




                  f. Ms. Maale would criticize Plaintiff and on one occasion copied her subordinate

      employee.

                  26.In addition to the above exainples and unlike how other similarly situated

      employees were treated, Defendant engaged in the following additional adverse employment

      actions against Plaintiff

                  a. Defendant deprived Plaintiff of adequate and necessary resources, including basic

      supplies for rehabilitation, supplies for administrative daily use, refusal of adequate permanent

      staffing even when caseloads were quickly growing.

                  b. Defendant, including Ms. Maale, purposefully failed to grant Plaintiff manager

      profile access, to complete billing reports in a timely manner.

                  c. Defendant refused to provide Plaintiff with a rehabilitation technician for

      overloaded phone calls from residents and family members.

                  d. Defendant failed to provide Plaintiff with formal training in preparation for what

      was expected of her.

                  e. Defendant failed to pay her accrued time off / vacation pay.

                  f. Defendant paid her less than the prior DOR.

                  g. Defendant denied her pay raise.

                  27. Plaintiff was a single employee performing multiple roles during her tenure with

      Defendant without the assistance of a support staff or support from management.

                  28. Plaintiff was set up for failure.

                  29. Plaintiff was subjected to racial discriminatory comments during her employment.

      She was asked if she was "from Haiti" and then told "she must know what it is like to have it

      rough." The Executive Director's comments assumed, wrongfully that Plaintiff, who was from

                                           Scott Wagner & Associates, P.A.
                                                     Complaint
                                                    Page 5 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 11 of 39
                                                                                                            u
                                                                                                   q

   Haiti had been raised poor and had a rough experience.

                30. The majority of the custodial staff at Veranda Club is Haitian.

                31. She witnessed the executive director at Veranda Club saying to a black pregnant

   employee "please don't bring me any more babies"

                32. The Defendant has a history of racially profiling and stereotyping its employees by

   placing Black and Brown employees in depressed facilities with the most challenging population

   with little or less resources to run the facility.

                33. Plaintiff contends her placement as DOR of the Veranda Club was racially

   motivated.

                34. On or around June 5, 2018, the Plaintiff received a call, from Ms. Maale, telling her

   she was "not a good fit" for the facility and she was terminated.

                35. Soon thereafter she received a letter telling her that her position "was eliminated"

   and that "every effort" was made by Genesis to find her a new position.

                36. Defendant has misstated the reason for termination. Plaintiff's position was not

   eliminated. In fact, the day after her termination on June 6, 2018, Plaintiff learned Defendant

   replaced her at the Veranda Club with a white male who lacked the experience and knowledge that

   she possessed.

                37. Ms. Maale also provided the new white male DOR with support including

   introduction, training and efforts to hire him a floating therapist to support him. As stated, Ms.

   Maale denied Plaintiff's similar requests.

                38. In comparison, Ms. Maale spent a significant amount of time with new DOR when

   while at the Veranda Club, Plaintiff was visited only 2 times by Ms. Maale and that was to bring

   her cleaning supplies. The only "training" Plaintiff received was instruction on how to scrub the

                                         Scott Wagner & Associates, P.A.
                                                   Complaint
                                                  Page 6 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 12 of 39




    sink better. Ms. Maale even missed the grand opening event for the facility.

                   39. Plaintiff contends Defendant engaged in discriminatory practices as outlined above

    including defendant's wrongful termination of her employment.

                   40. Prior to her termination Plaintiff reached out to Nancy Roberts, the Regional Vice

    President to make a formal complaint of discrimination. Thereafter, she was terminated and then

    received the position elimination letter.

                                                   COUNTI
                                      DISCRIMINATION UNDER
                                   FLORIDA STATUTE ~ 760.01, et. sep.
                                     FLORIDA CIVIL RIGHTS ACT

             41. Plaintiff incorporates by reference allegations 1-40 of this Complaint as if set forth fully

   herein.

             42. Plaintiff contends that she has been discriminated against on the basis of her race

   /national origin.

             43. Plaintiff is a Black female.

             44. Plaintiff contends Defendant engaged in discriminatory conduct on the basis of her race

   / national origin.

             45. Defendant is an employer as defined in the FCRA, Fla. Stat. § 760.01(7).

             46. Defendant employs fifteen (15) or more employees for each working day as part of its

   daily operation.

             47. Plaintiff contends that the Defendant has a policy, pattern, and practice of allowing

   harassing, discriminatory treatment of Blacks and individual of color.

             48.      During Plaintiff's employment, she experienced discrimination and adverse actions

   due to her race/national origin including:

                   a. Being racially stereotyped and chosen for depressed locations;
                                          Scott Wagner & Associates, P.A.
                                                    Complaint
                                                   Page 7 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 13 of 39
                                                                                                             0
                                                                                                       ~




                 b. Being paid less for comparable work;

                 c. Being denied support including administrative support, managerial support, and

   facilities support;

                 d. Being.denied access to medical billing;

                 e. Being treated in a hostile and dismissive manner by Ms. Maale;

                 f. Being set up to fail by Ms. Maale;

                 g. Being terminated on the basis of race / national origin;

                 h. Being denied an alternative placement;

                 i. Be subject to racial comments; and

                 j. Being denied the privileges and benefits of employment as compared to other

   similarly situated employees.

           49.     Plaintiff contends that Defendant failed to follow its policies preventing

   discrimination.

           50.     As a result of the disparate treatment and Defendant's failure to redress the

   environment, Plaintiff filed a Charge with the FCHR and the EEOC.

           51.     Defendant knew or should have known that Plaintiff was being discriminated

   against and being treated differently and more harshly than other similarly-situated employees by

   Defendant and its agents, employees and/or representatives.

           52.     By and through the conduct described above, Defendant permitted a pattern and

   practice of unlawful discrimination by permitting Plaintiff to be subjected to continuing

   discriminatory treatment on the basis of race / national origin in violation of the FCRA.

           53.       Plaintiff is informed and believes and based thereon alleges, that in addition to the

   practices enumerated above, Defendant may have engaged in other discriminatory practices which

                                         Scott Wagner & Associates, P.A.
                                                   Complaint
                                                  Page 8 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 14 of 39
  C
        1
            `




      are not yet fully known. At such time as the discriminatory practices become known, Plaintiff will

      seek leave of court to amend the Complaint in this regard.

                54. '   Plaintiff suffered disparate treatment including but not limited to termination.

                55.     Plaintiff has suffered damages as a result of Defendant's conduct, by and through

      its agents, employees and/or representatives.

                56.     As a result of Defendant's conduct, Plaintiff has suffered general and compensatory

      damages.

                57.     Plaintiff has suffered damages including compensatory damages for wage loss,

      front pay, back pay, pain and suffering, humiliation, loss of opportunities and the like, as a result

      of the Defendant's conduct, by and through its agents, employees and/or representatives.

                58.     Plaintiff further seeks statutorily provided punitive damages for the Defendant's

      intentional and/or reckless disregard of Plaintiff's rights under the FCRA.

                59.     As a further result of Defendant's conduct, Plaintiff has retained the undersigned

      law firm as her counsel.

                60.     Plaintiff requests that she be awarded reasonable attorney's fees and costs of suit

      pursuant to Florida Statute §760.11(5).

                61.     Plaintiff has exhausted her administrative remedies as it relates to this cause of

      action in that Plaintiff has filed a charge of discrimination and more than one-hundred and eighty

      days have transpired. (See Exhibit 1).

                62.     Plaintiff suffered injury and seeks damages for her general damages, compensatory

      damages, punitive damages, and prejudgment interest; that Plaintiff be awarded reasonable

      attorney's fees and costs pursuant to the FCRA; and, that Plaintiff be awarded such other relief as

      the Court deems just and proper.

                                            Scott Wagner & Associates, P.A.
                                                      Complaint
                                                     Page 9 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 15 of 39
                                                                               ,


           WHEREFORE, Plaintiff prays that judgment be entered in her favor against the Defendant

   as follows: That Plaintiff be awarded general damages, compensatory damages, punitive damages,

   and prejudgment interest; that Plaintiff be awarded reasonable attorney's fees and costs pursuant

   to the FCRA; and, that Plaintiff be awarded such other relief as the Court deems just and proper.

                                        COUNT II
                                     RETALIATION
                   IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT, $760

        63.         Plaintiff incorporates by reference allegations 1-40 of this Complaint as if set forth

   fully herein.

        64.         Plaintiff engaged in protected activities in that she objected to her racially motivated

   treatment and complained about discrimination during her employment.

        65.         Following Plaintiff s objections and complaints (aka protected activities) Plaintiff

   was told she was not a good fit and was terminated.

        66.          Plaintiff contends that her complaints and objections to discrimination constitute

   protected activities under the Florida Civil Rights Act, Florida Statute §760.

        67.          Plaintiff contends that she was subjected to such adverse employment treatment

   including but not limited to her termination and failure to be repositioned as a result of and in

   retaliation for engaging in her complaints.

        68.         Plaintiff has exhausted all administrative remedies prior to bringing this lawsuit.

   See Exhibit 1.

        69.          Plaintiff contends that her complaints are causally related to the disciplinary

   actions.

        70.         By and through the conduct described above, Defendant permitted a pattern and

   practice of unlawful retaliation in violation of the Florida Civil Rights Act, Florida Statute §760.

                                          Scott Wagner & Associates, P.A.
                                                    Complaint
                                                  Page 10 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 16 of 39

  ~    '   s




               71.    Plaintiff is informed and believes, and based thereon alleges, that in addition to the

      practices enuinerated above, Defendant may have engaged in other retaliatory practices against

      her which are not yet fully known. At such time as such retaliatory practices becoine known,

      Plaintiff will seek leave of Court to amend this Complaint in that regard.

               72.    Plaintiff suffered damages as a result of Defendant's conduct, by and through its

      agents, employees, and/or representatives.

               73.   Plaintiff has suffered injuries including compensatory damages for wage loss, front

      pay, back pay, pain and suffering, humiliation, loss of opportunities and the like, as a result of the

      Defendant's conduct, by and through its agents, employees and/or representatives.

               74.   As a further and direct proximate result of the Defendant's violation of the Florida

      Civil Rights Act, Florida Statute §760, as heretofore described, Plaintiff has been compelled to

      retain the services of counsel in an effort to enforce the terms and conditions of the employment

      relationship with the Defendant, and has thereby incurred, and will continue to incur, legal fees

      and costs, the full nature and extent of which are presently unknown to Plaintiff, who therefore

      will seek leave of Court to amend this Complaint in that regard when the same shall be fully and

      finally ascertained.

               75.   Plaintiff also seeks punitive damages for the Defendant's conduct in reckless

      disregard of her rights.

               76.   As a further direct and proxiinate result of the Defendant's violation as herein

      described, Plaintiff has been compelled to retain the services of the undersigned law firm. Plaintiff

      will incur and continue to incur reasonable attorney's fees and costs. Plaintiff requests that her

      attorney's fees be awarded pursuant to Fla. Statute §760.11.



                                          Scott Wagner & Associates, P.A.
                                                    Complaint
                                                  Page 11 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 17 of 39



         WHEREFORE, Plaintiff prays that judginent be entered in her favor against the Defendant,

   as follows: That Plaintiff be awarded general and compensatory damages, prejudgment interest,

   punitive damages, and injunctive relief; that Plaintiff be awarded reasonable attorney's fees and

   costs of suit pursuant to the FCRA; and that Plaintiff be awarded such other relief as the Court

   deems just and proper.

                                             COUNT III
                                          DISCRIMINATION
                                   IN VIOLATION OF 42 U.S.C. M00e
                                             TITLE VII

             77. Plaintiff incorporates by reference allegations 1-40 of this Complaint as if set forth fully

   herein.

             78. Plaintiff contends that she has been discriminated against on the basis of her race /

   national origin.

             79. Plaintiff is a Black female.

             80. Plaintiff contends Defendant engaged in discriminatory conduct on the basis of her race

   / national origin.

             81. Defendant is an employer as defined in the Title VII.

             82. Defendant employs fifteen (15) or more employees for each working day as part of its

   daily operation.

             83. Plaintiff contends that the Defendant has a policy, pattern, and practice of allowing

   harassing, discriminatory treatment of Blacks and individual of color.

             84.     During Plaintiff's employment she experienced discrimination and adverse actions

   due to her race / national origin including:

                   a. Being racially stereotyped and chosen for depressed locations;

                   b. Being paid less for comparable work;
                                          Scott Wagner & Associates, P.A.
                                                    Complaint
                                                  Page 12 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 18 of 39
 e




                   c. Being denied support including administrative support, managerial support, and

     facilities support;

                   d. Being denied access to inedical billing;

                   e. Being treated in a hostile and dismissive manner by Ms. Maale;

                   f. Being set up to fail by Ms. Maale;

                   g. Being terminated on the basis of race / national origin;

                   h. Being denied an alternative placement;

                   i. Be subject to racial comments; and

                   j. Being denied the privileges and benefits of employment as compared to other

     similarly situated employees.

             85.     Plaintiff contends that Defendant failed to follow its policies preventing

     discrimination.

             86.     As a result of the disparate treatment and Defendant's failure to redress the

     environment, Plaintiff filed a Charge with the FCHR and the EEOC.

             87.     Defendant knew or should have known that Plaintiff was being discriminated

     against and being treated differently and more harshly than other similarly-situated employees by

     Defendant and its agents, employees and/or representatives.

             88.     By and through the conduct described above, Defendant permitted a pattern and

     practice of unlawful discrimination by permitting Plaintiff to be subjected to continuing

     discriminatory treatment on the basis of race / national origin in violation of the Title VII.

             89.     Plaintiff is informed and believes and based thereon alleges, that in addition to the

     practices enumerated above, Defendant may have engaged in other discriminatory practices which

     are not yet fully known. At such time as the discriminatory practices become known, Plaintiff will

                                          Scott Wagner & Associates, P.A.
                                                    Complaint
                                                  Page 13 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 19 of 39
                                                                                                      ,




   seek leave of court to amend the Complaint in this regard.

        90.       Plaintiff suffered disparate treatment including but not limited to termination.

        91.       Plaintiff has suffered damages as a result of Defendant's conduct, by and through

   its agents, employees and/or representatives.

        92.       As a result of Defendant's conduct, Plaintiff has suffered general and compensatory

   damages.

        93.       Plaintiff has suffered damages including compensatory damages for wage loss,

   front pay, back pay, pain and suffering, humiliation, loss of opportunities and the like, as a result

   of the Defendant's conduct, by and through its agents, employees and/or representatives.

        94.       Plaintiff further seeks statutorily provided punitive damages for the Defendant's

   intentional and/or reckless disregard of Plaintiff's rights under the Title VII.

        95.       As a further result of Defendant's conduct, Plaintiff has retained the undersigned

   law firm as her counsel.

        96.       Plaintiff requests that she be awarded reasonable attorney's fees and costs of suit

   pursuant to Title VII.

        97.       Plaintiff has exhausted her administrative remedies as it relates to this cause of

   action in that Plaintiff has filed a charge of discrimination and filed this action within 90 days of

   the right to sue notice. (See Exhibit 2).

        98.       Plaintiff suffered injury and seeks damages for her general damages, compensatory

   damages, punitive damages, and prejudgment interest; that Plaintiff be awarded reasonable

   attorney's fees and costs pursuant to the Title VII and, that Plaintiff be awarded such other relief

   as the Court deems just and proper.



                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                               Page 14 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 20 of 39




              WHEREFORE, Plaintiff prays that judgment be entered in her favor against the Defendant

   as follows: That Plaintiff be awarded general damages, compensatory dainages, punitive dainages,

   and prejudgment interest; that Plaintiff be awarded reasonable attorney's fees and costs pursuant

   to the Title VII and, that Plaintiff be awarded such other relief as the Court deems just and proper

                                                  C'(IiTNT TV
                                            RETALIATION
                                      IN VIOLATION OF TITLE VII

           99.       Plaintiff incorporates by reference allegations 1-40 of this Complaint as if set forth

   fully herein.

          100. Plaintiff engaged in protected activities in that she objected to her racially motivated

   treatment and complained about discrimination during her employment.

          101. Following Plaintiff's objections and complaints (aka protected activities) Plaintiff

   was told she was not a good fit and terminated.

          102.       Plaintiff contends that her complaints and objections to discrimination constitute

   protected activities under Title VII.

          103.       Plaintiff contends that she was subjected to such adverse employment treatment

   including but not limited to her termination and failure to be repositioned as a result of and in

   retaliation for engaging in her complaints.

          104.       Plaintiff has exhausted all administrative remedies prior to bringing this lawsuit.

   See Exhibit 1.

          105.       Plaintiff contends that her complaints are causally related to the disciplinary

   actions.

          106.       By and through the conduct described above, Defendant permitted a pattern and

   practice of unlawful retaliation in violation Title VII.

                                         Scott Wagner & Associates, P.A.
                                                   Complaint
                                                 Page 15 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 21 of 39



          107.    Plaintiff is informed and believes, and based thereon alleges, that in addition to the

   practices enumerated above, Defendant may have engaged in other retaliatory practices against

   her which are not yet fully known. At such time as such retaliatory practices become known,

   Plaintiff will seek leave of Court to amend this Complaint in that regard.

          108.    Plaintiff suffered darnages as a result of Defendant's conduct, by and through its

   agents, employees, and/or representatives.

          109.    Plaintiff has suffered injuries including compensatory damages for wage loss, front

   pay, back pay, pain and suffering, humiliation, loss of opportunities and the like, as a result of the

   Defendant's conduct, by and through its agents, employees and/or representatives.

          110.    As a further and direct proximate result of the Defendant's violation of Title VII,

   as heretofore described, Plaintiff has been compelled to retain the services of counsel in an effort

   to enforce the terms and conditions of the employment relationship with the Defendant, and has

   thereby incurred, and will continue to incur, legal fees and costs, the full nature and extent of which

   are presently unknown to Plaintiff, who therefore will seek leave of Court to amend this Complaint

   in that regard when the same shall be fully and finally ascertained.

          111.    Plaintiff also seeks punitive damages for the Defendant's conduct in reckless

   disregard of her rights.

          112.    As a further direct and proximate result of the Defendant's violation as herein

   described, Plaintiff has been compelled to retain the services of the undersigned law firm. Plaintiff

   will incur and continue to incur reasonable attorney's fees and costs. Plaintiff requests that her

   attorney's fees be awarded pursuant to Title VII.

         WHEREFORE, Plaintiff prays that judgment be entered in her favor against the Defendant,

   as follows: That Plaintiff be awarded general and compensatory damages, prejudgment interest,

                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                Page 16 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 22 of 39




   punitive damages, and injunctive relief; that Plaintiff be awarded reasonable attorney's fees and

   costs of suit pursuant to the Title VII; and that Plaintiff be awarded such other relief as the Court

   deems just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff further demands a trial by jury for all matters so triable.

   Dated this 22nd day of June 2021.

                                          SCOTT WAGNER & ASSOCIATES, P.A.
                                          Jupiter Gardens
                                          250 South Central Boulevard
                                          Suite 104-A
                                          Jupiter, FL 33458
                                          Telephone: (561) 653-0008
                                          Facsimile: (561) 653-0020

                                          s/Cathleen Scott
                                          Cathleen Scott, Esq.
                                          Florida Bar No. 135331
                                          Primary e-mail: CScott e,scottwagnerlaw.com
                                          Secondary e-mail: mailna
                                                                 e,scottwagnerlaw.com
                                          Secondary Address: 101 Northpoint Parkway
                                          West Palm Beach, FL 33407
                                          www.ScottWagnerLaw.com




                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                               Page 17 of 17
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 23 of 39




                              EXHIBIT 1
     Vt t. 9, LU I 0 7; 1 7f4IrI                                            iYu, t)l41t
     Case  9:21-cv-81292-AMC     Document 1-2 Entered on FLSD Docket 07/26/2021     Pager,24]of 39
           ~
~                    .

                                                                                                                                                                 AODdCY                                        CHARGENtIM9cR
                 J       ~ CNp►RGE OF DISCRIMfNATIaN
                                                   .
    Tnls farm t1 W®ofed by tn. Alvioy AYei at 1D?4: Seo Rhaor Ayt Stiftenant bbtara                                                                          ~            F~PA                             +
    completinp tMslarm                                                                                                                                        ~
                _ ..................._ .__._...._.__.._...___...__..__..._.._._..._..__......_.._....-------.._._........._-------._..------...__._ ...._..... .._                                                                         ~p
                                                                                                                                                                     X-   EEOC....

                                                                                      Fiorlda Commfsston on Numan R®istions
                                                                                                                       tvcd                 lr.n
    NAME(Itvdkate Mr, Ms., Mnt.j                                                                                                                      HOME TELEPNONE (lrtdu9® Area Code)
    Mrs. Marte Leroy-pesir .                                                •                                                                         clo (581}653-0008
    STRtcgT AaDRtcSS                                                                   CrfY, STATt= AND ziP CaDE                                                                                                         UATt:OF BtRTk1
    c,ro, 25t} Sottih Conlret 8ivd., Suite 10€-A Ju fter t=L 33459
    PfAttAEU IS 7HE EMPLOYER, LABDR 4RtiANEZ,ATIDN. EMIPLOYt+SENT AGENCY, APPfiEtVTICESHIP CUAMTTEE, STATE OR i.00AL t3OVERNMr=Nt'
    ACiFs1CY WHO PISCRIMINATeO AQAINST ME iC taWa thah oh® Ifst h®low.
    NjyME                                                        NUMWRdRt?Aii'LOVEMr 41£WER8     TEl.'EPFit}PlEPncW®ArwaCodei
    Genesfs Healthcare                                                                                                                                16+
    STREETAt9DttESS                                                                    CITY, STA't"E ANt1 Z9P CODE                                                                                                       CgllNTY
    6081 Parmetto cirota id                                                            Bot:s Raton, FL 33433                                                                                               --        T   p8im Seech
    NAME                                                                                              ,
                                                                                                                                                      TELEPHONE NUMBEtt (fnduda Araa Goda)
    Genesis Healthcare                                                                                                                                610M444-6350
    BTREC'fADDREBS                                                                     C1TY, STATE AN113ZiP CGDE                                                                                                         COUNTY
    $ Q1 Eesf State Street                                                              if.ennelt Square, PA 16348                                                    -                                                  Chester
    CAUSE OF DISCRIMINAT1aN 9ASED ON (Check apFropftta bok(ee))                                                                                                                  t)ATE t31SCRINNATI ON TOOK Pt,ACE
                                                                                                                                                                                 ENRUEST (AOEAJ€PA)       tATEST (ALL)


         F           I fiACE                ~              t:l~t,oR ~
                                                                    ILL
                                                                                           S~               ~              RELtGIQN               ~Ac3~                          Aprl) 2, 2098 — June 8, 2018

                                         ~
         a~          1 FtET~tIJPt'itON ;                             ~T•~~~
                                                                         iQMAt.
                                                                           .. `                  ~              q1SA911f'iY Q                        QTFiSt($aaaUy)
                                                                     aRlGlN`                                                                                                         ~                 CQN'itNUINt3ACT10N

    79iE PARTICUt.AR9 AFE pf additlonal paAar !r need4 atlech eJtlta ahoef(i)fi
    t, atsr,rtmttirilnn Stet8mpnt— i uonlend that I t►ava boen dtacrtminmad againal on th0 tasts o1 my race. t am Medt. I betleve 16e eompany e9aietud 9he CtrS1
    Rratks Act ot 1034, 7iUe VII. and FlatEda 87a«tute 740,


    il. S,bUP stel.rjjnt— l btin8 Ut1s chatpe on my bshslt and all othars eimitarly 8IfuaW. Thero is e pntcy ettd fneAaa al Cenaelro[ troating tnQMdtWs of
    cdor tn a cflaparate +rtwer at R neletea to job wdignmantu, tmfta and pay, i vaa ia3d ( tams •rwt a qond tit' for workino In a 6ac* Ftaton iadlpy that waa
    prnedwMneteiy wAtta resldenla.{idharemployaaa hav© empesriat►emd a6nlier taelst Itoal[ocnl.             ,..
                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                      Recttigea

                                                                                                                                                                   ocj
                                                                                                                                           NCtTARY - jfiVhan necesSary [or Strttts attd Lottnl
    t went thi6 aharge flled with both the t`Et7C tand the State or                                                                        Rwtutretrt®rtts' EBOC MtamB Drstriet off`tCe
    iocal Aganoy4 If eny. I wiFf advies 6te sgenciea ti 0 chaotge my
    address or teiephone nurnlier and 1 vuili cooparata tully whh
    tham (n thc processinQ oi' my cherge in at:cordance wi41t th®ir                                                                        I swear or aftUTt>f that t have road tho above aharg4 eYtd
    proceduree,                                                                                                                            that It le true to th® best ot my knrswted®e, informattott
                                                                                                                                           imd befiar.
    t d®elaire under penalty of perJury that fhe forsgoing iti trtta                                                                       SiGNATURE DF CDMPL 1 t~;o..t~~w.a~r'~'~       1111161111
    arid corract.                                                                                                                                                     ~. ~~ ';a   tLOtMAFtO R tiitlNfEJO
                                                                                                                                                                                                                                        ot FloIWa
                                                                                                                                                                                                      ~        Hotery Pabils - Sitita
                                                                                                                                                                                                                                 _~     y~p850
                                                                                                                                           SU®SCRI®                       ~►ND                                             ~T~j($5, xQ1g
                                                                            ~                                                              DAi'E                                          „            ~
                                                                                                                                           (Day, montht end y
    IDete                      harm,                                                     y(Stoaturo
    EEOC t✓iEIRM~ (Test 101.94)
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 25 of 39




                              EXHIBIT 2
       Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 26 of 39



 EEOCForm161 (1112020)                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COfUiMISSION

                                                   bISMISSAL AN® N0TICE OF RIGHTS
To=        Marie Leroy-Desir                                                           From:    Miami District Office
           c% 250 S. Central Blvd.                                                               Miami Tower,100 S E 2nd Street
           Suite 104-A                                                                           Suite 1500
           Jupiter, FL 33458                                                                     Miami, FL 33131


       F    1                 On behalf ofperson(s) aggrieved whose identity is
                              CONFIDENTIAL (29 CFR $1601.7(a))
EEOC Charge No.                                  EEOC Representative                                                    Telephone No.
                                                 Jeanette P. Wooten,
510-2019-00171                                   Investigator                                                           (786) 648-5798
THE EEOC IS CLOSING 1TS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       F-1         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       F-1         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       E-1         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       ED          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                   discrimination to file your charge
       Q           The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                   determination about whether further investigation would establish violations of the statute. This does not mean the claims
                   have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                   makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

       F-1         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       a           Other (brietly state)

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional infonnation attached to this forrn)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                    ( ~Lu2.~e~                 UJCLaf                         3/26/2021
Enclosures(s)                                                                                                                 (Date lssuea)
                                                              FOR Paul V.      alenti,
                                                                     District Director
 cc:            Genesis Healthcare                                                    Charging Party Representative
                c/o Susan Campbell                                                    Amanda Carbone, Esq.
                Employment Paralegal                                                  Scott Wagner And Associates
                27442 Portola Parkway                                                 250 S Central Blvd, Suite 104a
                Suite 200                                                              Jupiter, FL 33458
                Foothill Ranch, CA 92610
 Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 27 of 39
Enclosure with EEOC
Form 161 (11/2020)                                                                                                           a   _n
                                             INFORMATION RELATED TO FILING SUIT
                                           11NDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you a/so plan to sue claiming violations of State /aw, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                   __   rtle VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                        the Genetic Infonnation Nondiscrimination Act (GINA), orthe Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attomey a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attomey. Filing this Notice is not enough. You must file a"complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write yo ur complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA orthe ADEA referred to above.
Therefore, if you also plan to sue under Title Vll, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recoVery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attomey). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bririg suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU F1LE SUIT, PLE'ASE SEND A COPY OF YOUR COURT COB9PLAINT TO THIS OFFICE.
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 28 of 39
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 29 of 39
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 30 of 39
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 31 of 39
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 32 of 39
   Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 33 of 39
Filing-4 129221668 E-Filed 06/22/2021 10:27:17 AM


                   IN THE CIRCUIT COURT FOR THE 15"' JUDICIAL CIRCUIT IN AND
                               FOR PALM BEACH COUNTY, FLORIDA
                                                      -
                                          CASE NO.:

        MARIE CARMEL LEROY-DESIR,

               Plaintiff,

        V.                                              SUMMONS

        GENESIS ELDERCARE REHABILITATION
        SERVICES, LLC, a foreign Iimited liability
        company,

               Defendant.
                                                                               Eric Larson     2     \
                                        ~                           Cert. Process Server
                                                                                         #063
                                                                       22d JL ic' I Circuit
        THE STATE OF FLORIDA:
        To All and Singular the Sheriffs of said State:

              YOU ARE HEREBY COMMANDED to serve this summons an a copy of the
        complaint or petition, in this action on:

                     GENESIS ELDERCARE REHABILITATION SERVICES, LLC
                  C/O REGISTERED AGENT: CORPORATION SERVICE COlYIPANY
                                    1201 HAYS STREET
                                TALLAHASSEE, FL 32301-2525

         Each Defendant is required to serve written defenses to the complaint or petition on:

                                                Cathleen Scott, Esq.
                                       Plaintiff's attomey, whose address is:
                                         Scott Wagner & Associates, P.A.
                                                   Jupiter Gardens
                                     250 South Central Boulevard, Suite 104-A
                                               Jupiter, Florida 33458
                                                Tele : (561) 653-0008
                                                Fax : (561) 653-0020
                                            cscott(a~scottwameralaw.com

        within 20 days after service of this summons on that defendant, exclusive of the day of service,
        and to file the original of the defenses with the Clerk of the Court either before service on plaintiff's


                                             Scott Wagner & Associates, P.A.
                                                       Summons
                                                      Page 1 of 2
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 34 of 39



   attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against
   the defendant for the relief demanded in the complaint or petition.

   If you choose to file a written response yourself, at the same time you file your written response
   to the Court located at: Palm Beach County Courthouse, Clerk of Courts, 205 N. Dixie Hwy,
   West Palm Beach, FL 33401, and you must also mail or take a carbon copy or photocopy of your
   written response to the Plaintiffs Attorney: Cathleen Scott, Esq., 250 S. Central Blvd, Ste 104,
   Jupiter, Florida 33458 (561) 653-0008.
                                                                        Jun 23 2021
           WITNESS my hand and the Seal of said Court this           day of            1 2021.


                                                 JOSEPH ABRUZZO
                                                 As Clerk of said Court


                                                ~
                                                      As Deputy Clerk

                                                         BLAKE SMITH


   IN ACCORDANCE WITH Tg€E AME12ICANS WITH DISABILITIES ACT OF 1990
   (ADA) DISABLED PERSONS WHO, BECAUSE OF THEIR DISABILITIES, NEED SPECIAL
   ACCOMMODATION TO PARTICIPATE IN THIS PROCEEDING SHOULD CONTACT THE
   ADA COORDINATOR, IN THE ADMINISTRATIVE OFFICE OF THE COURT, PALM
   BEACH COUNTY COURTHOUSE, 205 N. DIXIE HWY, ROOM 5.2500, WEST PALM
   BEACH, FLORIDA 33401, (561) 355-4380, OR TELEPHONE VOICE/TDD 1-800-9558770 NO
   LATER THAN FIVE BUSINESS DAYS.




                                      Scott Wagner & Associates, P.A.
                                                Sununons
                                               Page 2 of 2
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 35 of 39




                 IN THE CIRCUIT COURT FOR THE FIFTEENTH JUDICIAL CIRCUIT
                         IN AND FOR PALM BEACH COUNTY, FLORIDA


             IN RE: STANDING ORDER FOR
             CASE MANAGEMENT FOR SUBMISSION
             OF AGREED CASE MANAGEMENT PLAN FOR
             CASES FILED ON OR AFTER APRIL 30, 2021


                                                               /

       STANDING ORDER FOR CASE MANAGEMENT AND SUBMISSION OF AGREED
                    CASE MANAGEMENT PLAN IN CIVIL CASES
       IN THE FIFTEENTH JUDICIAL CIRCUIT FILED ON OR AFTER APRIL 30, 2021
                                     CMSO

             Pursuant to Florida Rule of Civil Procedure 1.200(a), Florida Rule of General Practice and
     Judicial Administration 2.545, and Administrative Order 3.107 entered by the Chief Judge of this
     Circuit, the parties are informed of the following information and procedures applicable to civil
     lawsuits filed in the Circuit Court on or after Apri130, 2021:

             1. SERVICE OF THIS ORDER. The Plaintiff is directed to serve a copy of this Order
     with each Summons issued in this case. One copy of this Order is to :be filed with the Clerk of the
     Circuit Court with proof of service.

             2. CIVIL CASE MANAGEMENT SYSTEM. The Supreme Court of Florida has
     established guidelines for the prompt processing and resolution of civil cases. This Court has
     adopted a case management system to help meet those guidelines. In contested cases, the parties
     are required to participate in the case management system. The case management system requires
     early. consultation and cooperation among the parties for the preparation and submission of an
     Agreed Case Management Plan and early involvement by the Court. The Agreed Case
     Management Plan requires the parties to identify a case track, confer in good faith and attempt to
     narrow the matters in controversy, identify the issues that require direct involvement by the Court,
     and establish a schedule for addressing those issues-1 The Agreed Case Management Plan may be
     accessed at the Court's website at:, https://15thcircuit.com/civil-differentiated-forms-and-orders.
     Unless all of the Defendants have been served and have been defaulted or dropped, an Agreed
     Case Management Plan must be submitted to the assigned divisional queue via the Court's online
     scheduling system (OLS) as an attachment, in PDF format, to a proposed Order Accepting Agreed
     Case Management Plan on or before 130 days from the date of filing of the initial complaint. If
     the parties are unable to agree on an Agreed Case Management Plan by the applicable deadline, a

     ' Case Track options include Expedited, Streamlined, General, or Complex. Case Tracks have been
     established in order to comply with the case disposition standards set forth in Florida Rule of General
     Practice and Judicial Administration 2.250(a)(1)(B).
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 36 of 39




    case management conference will be scheduled by the Court or the. Court will review and issue an
    Order Implementing Case Management Plan without agreement of the Parties. No matters that
    arise as a result of this standing order, including lack of agreement, will be set on the Court's
    Uniform Motiori Calendar and will, instead, be settled by the Court either at the case management
    conference or via an Order Implementing Case Management Plan without agreement of the parties.
    If a case management conference is scheduled, attendance by trial counsel and those parties who
    are not represented by counsel is mandatory.
    If all Defendants are served and defaulted or diopped, the Plaintiff will f'ile the appropriate
    documentation to pursue a Default Final Judgment within t30 days of the filing of the complaint
    and Final Judgment is to be entered or set for hearing within 150 days of the filing of the complaint.

                    3. MEDIATION/ALTERNATIVE DISPUTE RESOLUTION (ADRI. ADR
    provides parties with an out-of-court alternative to settling disagreements. Mediation is a type of
    ADR wherein an independent third party attempts to arrange a settlement at a conference between
    the parties. The Court requires the parties to participate in 1Vlediation prior to trial unless the parties
    agree to another form of ADR.


           DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,
    Florida, on this 26 day of April, 2021.



                                                                 :,; •<-;•;1
                                                            :s    -            ~ Y_i~..
                                                                           J~",T 1 J1.~~Jlt.. ~"                             .
                                                                                                                        ~~R '.t:11T
                                                                          -..~        ►                                       , . t.~~•.,
                                                                   -"    • A_ n f~ ~?~ ~:, r R!, 7, t V t: O P!' 1 C E ~1 F   )' 1 f L .C: 4:J f 7 1


                                                                          Administrative Circuit Judge
FilingCase 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 37 of 39
       # 130623329  E-Filed 07/14/2021 11:37:03 AM


                 IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                         IN AND FOR PALM BEACH COUNTY, FLORIDA

        MARIE CARMEL LEROY-DESIR

               Plaintiff,

        v.                                                          CASE NO.: 2021-CA-007701

        GENESIS ELDERCARE REHABILITATION
        SERVICES, LLC. a foreign limited liability
        company,

               Defendant.
                                                             /

                      DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF
                      TIME TO FILE RESPONSE TO PLAINTIFF’S COMPLAINT

               Defendant,     GENESIS       ELDERCARE        REHABILITATION           SERVICES,       LLC

        (“Defendant”), by and through undersigned counsel, moves unopposed for an extension of time,

        up to and including, August 13, 2021, within which to respond to Plaintiff’s Complaint. As grounds

        therefore, Defendant states as follows:

               1.      On or around June 22, 2021, Plaintiff filed a Complaint against Defendant, alleging

        race/national origin discrimination and retaliation in violation of the Florida Civil Rights Act of

        1992 and 42 U.S.C. §2000e (the “Complaint”).

               2.      The Complaint was served upon Defendant’s registered agent on June 24, 2021 via

        process service.

               3.      Defendant’s response to the Complaint is currently due by July 14, 2021.

               4.      Defendant respectfully requests a thirty-day extension of time, up to and including,

        August 13, 2021, within which to investigate the allegations contained therein and respond to the

        Complaint.




                                                        1
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 38 of 39




          5.      This extension of time is not sought for purposes of delay, and no party will be

   prejudiced by the granting of this brief extension of time.

          6.      The undersigned conferred in good faith with counsel for Plaintiff, who does not

   oppose the relief requested herein.

          WHEREFORE, based upon the foregoing grounds, Defendant respectfully moves this

   Court for an Order, extending the deadline for Defendant to file its response to the Complaint to

   August 13, 2021.

    Dated: July 14, 2021.                             Respectfully submitted,

                                                      /s/ Karen M. Morinelli
                                                      Karen M. Morinelli
                                                      Florida Bar No.: 818275
                                                      Sara G. Sanfilippo
                                                      Florida Bar No.: 113399
                                                      OGLETREE, DEAKINS, NASH,
                                                      SMOAK & STEWART P.C.
                                                      100 North Tampa Street, Suite 3600
                                                      Tampa, Florida 33602
                                                      Telephone: 813.289.1247
                                                      Facsimile: 813.289.6530
                                                      Email: karen.morinelli@ogletree.com
                                                      Email: sara.sanfilippo@ogletree.com
                                                      Secondary:      lennon.graves@ogletree.com
                                                                      TAMDocketing@ogletree.com
                                                      Attorneys for Defendant

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 14, 2021, I filed the foregoing with the Court using

   the Florida Courts E-Filing Portal, which will send an electronic copy to all counsel of record.

                                                     /s/ Karen Morinelli
                                                     Attorney


                                                                                             47791845.1




                                                    2
Case 9:21-cv-81292-AMC Document 1-2 Entered on FLSD Docket 07/26/2021 Page 39 of 39


            IN THE CIRCUIT COURT OF THE FIFTHEEN JUDICIAL CIRCUIT
                    IN AND FOR PALM BEACH COUNTY, FLORIDA

   MARIE CARMEL LEROY- DESIR

          Plaintiff,

   v.                                         CASE NO.: 2021- CA- 007701

   GENESIS ELDERCARE REHABILITATION
   SERVICES, LLC. a foreign limited liability
   company,

          Defendant.
                                      /

           ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
        EXTENSION OF TIME TO FILE RESPONSE TO PLAINTIFF’S COMPLAINT

          THIS CAUSE came before the Court on Defendant’s Unopposed Motion for Extension

   of Time to File Response to Plaintiff ’s Complaint. The Court has considered the Motion and

   being otherwise fully advised of the premises, it is ORDERED and ADJUDGED as follows:

    1. Defendant’s Unopposed Motion for Extension of Time to File Response to Plaintiff ’s

   Complaint is GRANTED.

    2. Defendant shall file a response to Plaintiff’s Complaint by August 13, 2021.

    DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida.




        THE HONORABLE JANIS KEYSER                 Circuit Court Judge

   Copies furnished upon:
   Cathleen Scott, Esquire (cscott@scottwagnerlaw.com)
   Karen M. Morinelli, Esquire (karen.morinelli@ogletree.com)
   Sara G. Sanfilippo, Esquire (sara.sanfilippo@ogletree.com)
                                                                                      47791959.1




                                              Page 1 of 1
